992 So.2d 915 (2008)
Gwendolyn BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-5092.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
*916 Robert G. Amsel of Robbins, Tunkey, Ross, Amsel, Raben & Waxman, P.A., Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The trial court's order denying appellant's rule 3.850 motion is reversed and remanded for further proceedings. Appellant's motion was timely filed within the two-year window provided for by State v. Green, 944 So.2d 208 (Fla.2006), and was not conclusively refuted by the trial court's record attachments. To the extent the trial court concluded the motion failed to allege that the plea in this case was the sole basis for deportation, the court should have afforded appellant at least one opportunity to amend her motion to state a sufficient claim. See Forrest v. State, 988 So.2d 38 (Fla. 4th DCA 2008); Spera v. State, 971 So.2d 754 (Fla.2007). We remand for the trial court to give the appellant one opportunity to amend her motion to properly allege that the plea in this case alone subjects her to deportation.
Reversed and Remanded.
KLEIN, HAZOURI and MAY, JJ., concur.